NO. 07-09-0154-CR

                             IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                  FEBRUARY 10, 2010

                          ______________________________


                          STEPHANIE TORRES, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                        _________________________________

               FROM THE 64TH DISTRICT COURT OF HALE COUNTY;

           NO. A16453-0511; HONORABLE ROBERT W. KINKAID, JUDGE

                         _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                               MEMORANDUM OPINION


       Pursuant to an agreement, in 2006, Appellant, Stephanie Torres, pleaded guilty

to forgery of a financial instrument. The trial court deferred a finding of guilt and placed

her on deferred adjudication community supervision for four years. In 2009, the State

filed an amended motion to proceed with an adjudication of guilt alleging multiple

violations of the terms and conditions of community supervision. After a hearing on the
State's motion, the trial court found the allegations to be true, adjudicated Appellant

guilty of the charged offense, and assessed her punishment at fourteen months

confinement and a $500 fine. In presenting this appeal, counsel has filed an Anders 1

brief in support of a motion to withdraw. We grant counsel=s motion and affirm.


        In support of his motion to withdraw, counsel certifies he has conducted a

conscientious examination of the record and, in his opinion, the record reflects no

potentially plausible basis to support an appeal. Anders v. California, 386 U.S. 738,

744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); In re Schulman, 252 S.W.3d 403, 406

(Tex.Crim.App. 2008).             Counsel candidly discusses why, under the controlling

authorities, the appeal is frivolous.               See High v. State, 573 S.W.2d 807, 813

(Tex.Crim.App. 1978).           Counsel has demonstrated that he has complied with the

requirements of Anders and In re Schulman by (1) providing a copy of the brief to

Appellant, (2) notifying her of her right to file a pro se response if she desired to do so,

and (3) informing her of her right to file a pro se petition for discretionary review. In re

Schulman, 252 S.W.3d at 408. 2 By letter, this Court granted Appellant thirty days in

which to exercise her right to file a response to counsel=s brief, should she be so




        1
         Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).


        2
          Notwithstanding that Appellant was informed of her right to file a pro se petition for discretionary
review upon execution of the Trial Court=s Certification of Defendant=s Right of Appeal, counsel must
comply with Rule 48.4 of the Texas Rules of Appellate Procedure which provides that counsel shall within
five days after this opinion is handed down, send Appellant a copy of the opinion and judgment together
with notification of her right to file a pro se petition for discretionary review. In re Schulman, at 408 n.22 &
at 411 n.35.


                                                       2
inclined. Id. at 409 n.23. Appellant did not file a response. Neither did the State favor

us with a brief.


                                           Background


       In 2006, Appellant worked at a Texaco gas station and became involved in

accepting and cashing checks for several of her friends who were not the owners of the

checks. In addition to exchanging the checks for cash, she sometimes accepted checks

for gas or other items.


       In its amended motion to proceed, the State alleged the following violations of the

terms and conditions of community supervision:


             •     Appellant failed to report to her community supervision officer
                   from February 2008 through March 2009;
             •     Appellant failed to keep her community supervision officer
                   advised of her correct address and place of employment and
                   notify the officer within forty-eight hours of any change;
             •     Appellant failed to pay her fines and court costs as scheduled;
             •     Appellant failed to pay her community supervision fee of $40 per
                   month; and
             •     Appellant failed to complete 400 hours of community service



       By the Anders brief, counsel raises the legal and factual sufficiency of the

evidence as arguable grounds. Counsel concludes that the evidence does not support

reversal of Appellant's conviction.




                                              3
                         Decision to Adjudicate--Standard of Review


       An appeal from a trial court's order adjudicating guilt is reviewed in the same

manner as a revocation hearing. See Tex. Code Crim. Proc. Ann. art. 42.12, § 5(b)

(Vernon Supp. 2009).       When reviewing an order revoking community supervision

imposed under an order of deferred adjudication, the sole question before this Court is

whether the trial court abused its discretion. Rickels v. State, 202 S.W.3d 759, 763

(Tex.Crim.App. 2006); Cardona v. State, 665 S.W.2d 492, 493 (Tex.Crim.App. 1984);

Jackson v. State, 645 S.W.2d 303, 305 (Tex.Crim.App. 1983).              In a revocation

proceeding, the State must prove by a preponderance of the evidence that the

probationer violated a condition of community supervision as alleged in the motion to

revoke. Cobb v. State, 851 S.W.2d 871, 874 (Tex.Crim.App. 1993). If the State fails to

meet its burden of proof, the trial court abuses its discretion in revoking community

supervision.    Cardona, 665 S.W.2d at 494.       In determining the sufficiency of the

evidence to sustain a revocation, we view the evidence in the light most favorable to the

trial court's ruling.   Jones v. State, 589 S.W.2d 419, 421 (Tex.Crim.App. 1979).

Additionally, a plea of true standing alone is sufficient to support a trial court=s

revocation order. Moses v. State, 590 S.W.2d 469, 470 (Tex.Crim.App. 1979).


       In addition to signing a stipulation of evidence, which was admitted into evidence

without objection, Appellant entered a plea of true to all the allegations contained in the

State's motion.    The State also presented evidence that Appellant had violated the

terms and conditions of her deferred adjudication community supervision.         Appellant


                                            4
testified to violating the terms and conditions of community supervision and admitted to

being lazy and irresponsible regarding some of the violations. Consequently, the trial

court did not abuse its discretion in adjudicating Appellant guilty of forgery of a financial

instrument.


       We have independently examined the entire record to determine whether there

are any non-frivolous issues which might support the appeal. See Penson v. Ohio, 488
U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); In re Schulman, 252 S.W.3d at 409;

Stafford v. State, 813 S.W.2d 503, 511 (Tex.Crim.App. 1991). We have found no such

issues. See Gainous v. State, 436 S.W.2d 137 (Tex.Crim.App. 1969). After reviewing

the record and counsel=s brief, we agree with counsel that there are no plausible

grounds for appeal. See Bledsoe v. State, 178 S.W.3d 824 (Tex.Crim.App. 2005).


       Accordingly, counsel's motion to withdraw is granted and the trial court=s

judgment is affirmed.



                                                  Patrick A. Pirtle
                                                      Justice


Do not publish.




                                             5